Exhibit 10.52

 

TERMINATION AGREEMENT

 

THIS TERMINATION AGREEMENT (the “Termination Agreement”) is made and entered
into as of August 19, 2005 by and between SALIX PHARMACEUTICALS, INC., a
California corporation (“Salix”), and ALTANA PHARMA US, INC., a Delaware
corporation (“Altana”). Salix and Altana may be referred to herein individually
as a “Party” or collectively as “Parties.”

 

BACKGROUND

 

The Parties previously entered into a Co-Promotion Agreement dated March 2, 2005
(the “Co-Promotion Agreement”) to collaborate with each other to optimize the
sales of rifaximin, an antibiotic owned by Salix and marketed and sold under the
name “Xifaxan™.”

 

The Parties now desire to terminate the Co-Promotion Agreement in accordance
with the terms of this Termination Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants contained in this
Termination Agreement, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties hereto,
intending to be legally bound, agree as follows:

 

1. TERMINATION OF THE CO-PROMOTION AGREEMENT

 

Notwithstanding the 90-day notice period in Section 7.1 of the Co-Promotion
Agreement, the Parties agree that the Co-Promotion Agreement is terminated
effective as of September 6, 2005 (the “Termination Date”).

 

2. CONSEQUENCES OF TERMINATION

 

The Parties agree that, notwithstanding Section 12.14 of the Co-Promotion
Agreement, Sections 3.1(d), 5.3 and 5.4 of the Co-Promotion Agreement are
terminated as of the Termination Date and shall not survive the termination of
the Co-Promotion Agreement pursuant to this Termination Agreement.

 

The Parties agree that the only payment due to Altana from Salix under Section
5.2 of the Agreement shall be one and one half of a quarterly minimum payment
under Section 5.2(b) of the Co-Promotion Agreement. The Parties further agree
that no payments are due to either party under the Co-Promotion Agreement for
any activity after the Termination Date.

 

On or prior to the Termination Date, Altana shall provide Salix with a list of
the healthcare professionals (name and contact information) who have written at
least one prescription for Xifaxan as a result of Altana’s efforts under the
Co-Promotion Agreement. Salix shall use this list solely to contact such
healthcare professionals and make arrangements to continue to provide them with
rifaximin product information and samples.



--------------------------------------------------------------------------------

3. MISCELLANEOUS

 

3.1 Complete Understanding; Modification. This Termination Agreement constitutes
the complete and exclusive understanding and agreement of the Parties and
supersedes all prior understandings and agreements, whether written or oral,
with respect to the subject matter hereof. Any waiver, modification or amendment
of any provision of this Termination Agreement will be effective only if in
writing and signed by the Parties.

 

3.2 Counterparts. This Termination Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

3.3 Governing Law. This Termination Agreement and the rights and obligations of
the Parties hereunder shall be construed in accordance with and be governed by
the laws of the State of Delaware (without giving effect to the principles
thereof relating to conflicts of law). Any legal action or proceeding pursuant
to this Termination Agreement may be brought in the state courts of the State of
Delaware or the federal courts located in, or having jurisdiction with respect
to the State of Delaware, and, by execution and delivery of this Agreement, each
of the Parties hereby accepts for itself and in respect of its property,
generally and unconditionally, the non-exclusive jurisdiction of the aforesaid
courts.

 

3.4 Press Release. The Parties hereby agree to release the joint press release
regarding this Termination Agreement in substantially the form attached hereto
as Exhibit A.

 

[Signature Page to Follow]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have duly executed this Termination
Agreement as of the Termination Date.

 

SALIX PHARMACEUTICALS, INC.    ALTANA PHARMA US, INC. By:   

/s/ Carolyn J. Logan

--------------------------------------------------------------------------------

   By:   

/s/ Deborah Tanner

--------------------------------------------------------------------------------

Name:    Carolyn J. Logan    Name:    Deborah Tanner Title:    President and CEO
   Title:    Vice President and General Counsel

 

Signature Page for Termination Agreement

 

3